      Case 2:19-cv-01796-TLN-DB Document 6 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VLADISLAV VYACHESLAVOVICH                         No. 2:19-cv-1796 TLN DB PS
      STARCHYK,
12

13                         Plaintiff,                   ORDER TO SHOW CAUSE
14           v.
15    U.S. DEPARTMENT OF HOMELAND
      SECURITY, U.S. CITIZENSHIP AND
16    IMMIGRATION SERVICES,
17                         Defendants.
18

19          Plaintiff Vladislav Starchyk is proceeding in this action pro se and in forma pauperis.

20   This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28

21   U.S.C. § 636(b)(1).

22          On March 30, 2020, the undersigned granted plaintiff’s motion for leave to proceed in

23   forma pauperis and plaintiff was issued the documents necessary for service upon the defendant

24   by the United States Marshals Service. (ECF No. 3.) Plaintiff was ordered to submit the

25   documents to the United States Marshals within sixty days and to file a declarations stating the

26   date on which plaintiff submitted the documents within twenty-days thereafter. Plaintiff was also

27   served with a letter that advised plaintiff that Rule 4(m) of the Federal Rules of Civil Procedure

28   provides that a defendant must be dismissed if service of the summons and complaint is not
                                                       1
         Case 2:19-cv-01796-TLN-DB Document 6 Filed 10/02/20 Page 2 of 2

 1   accomplished on the defendant within 90 days after the complaint was filed. (ECF No. 5.) More
 2   than 90 days have passed, plaintiff has not responded to the court’s order in any manner, and the
 3   docket does not reflect proof of service on, or the appearance of, the defendant.
 4           In this regard, it appears that plaintiff has failed to prosecute this action. In light of
 5   plaintiff’s pro se status, and in the interests of justice, the court will provide plaintiff with an
 6   opportunity to show good cause for plaintiff’s conduct.
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why
 9   this case should not be dismissed for lack of prosecution 1; and
10           2. Plaintiff is cautioned that the failure to timely comply with this order may result in a
11   recommendation that this case be dismissed.
12   DATED: October 1, 2020                                  /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   1
       Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28
     of Civil Procedure.
                                                         2
